Case 7:19-cr-00519 Document 1 Filed on 02/27/19 in TXSD Pcfgeihé

  

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

 

United States of America )
v ) ow M—-\A-Or oS (A
Walter BELLO-Jimenez ) ase NO.
YOB: 1974 COC: Mexico
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of February 26, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section . Offense Description
21U.8.C. § 841 Unlawful acts Except as authorized by this subchapter, it shall be unlawful for

any person knowingly or intentionally — to manufacture, distribute, or dispense,
or possess with intent to manufacture, distribute, or dispense, a controlled
- substance; to wit: approximately 10.64 kg of cocaine.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

  

Complainant's signature

Evan Mason, HSI Special Agent
Printed name and title

 

 

 

Date: 2/27/2019

 

oa Judge’s signature
City and state: Pharr, Texas g. Magistrate J. Scott Hacker

Printed name and title
Case 7:19-cr-00519 Document1 Filed on 02/27/19 in TXSD Page 2 of 2

ATTACHMENT A

On July 10, 2017, United States Customs and Border Protection Officer (CBPO) M. |
Cardenas was conducting inbound inspections as part of his duties at the Pharr, Texas
Port of Entry (POE). CBPO Cardenas, while assigned:to be conducting cab checks at the
exit gate, encountered a 2014 Kenworth T8 tanker truck being driven by Walter BELLO-
Jitnenez (BELLO). |

Upon encountering BELLO, CBPO Cardenas received a negative oral declaration for
drugs or money in excess of $10,000.00 USD from the BELLO. As CBPO Cardenas
inspected the interior of the vehicle, he observed a speaker box sitting on the sleeper bed
of'the tractor. Upon further inspection of the speaker box, CBPO Cardenas noticed that
the wire input on the side of the subwoofer type speaker box was loosely attached. Upon
removing the small side input, CBPO Cardenas conducted a probe into the box, revealing
a white powdery substance which field tested positive for the characteristics of cocaine.

CBPOs removed ten packages from the speaker box, all which field tested positive for
having the characteristics of cocaine. BELLO was detained and Homeland Security
Investigations (HSI) Special Agent (SA) Evan Mason was advised of the situation and
responded to the Pharr POE inport lot to interview BELLO. BELLO was read his
Miranda rights in the Spanish language as witnessed by a CBPO. BELLO stated that he
understood his writes, both verbally and in writing, and was willing to make a statement
without an attorney present.

BELLO stated he knew he was transporting something illegal but did not know what
specifically he was transporting or how much.

BELLO stated that he was going to be paid approximately $300.00 USD to transport the
unknown illegal commodity, later determined to be cocaine, into the United States from
Mexico.

BELLO stated that, following successfully smuggling the cocaine into the United States,
he was to turn the speaker box over to another individual north of the Pharr, Texas POE.
